DETAILED ACTION
Acknowledgements
The amendment filed 6/25/2021 is acknowledged.
Claims 1-4, 6-11, and 13-20 are pending.
Claims 1-4, 6-11, and 13-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on 6/25/2021 is acknowledged.  The traversal is on the ground(s) that Species A and B are covered in the single method disclosed in Figure 11, and thus constitute only a single species. As noted in applicant’s remarks and in the interview summary mailed 6/25/2021, examiner agreed that these were directed to a single species in the interview held on 6/21/2021. Therefore, these the restriction requirement between Species A and B is withdrawn. Additionally, claims 5 and 12 which were drawn to Species C are canceled. Therefore, 1-4, 6-11, and 13-20 remain in the application and are examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-11, and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, claims 1-4 and 6-7 are directed to a method, claims 9-11 and 13-14 are directed to a non-transitory computer-readable storage medium, and claims 16-20 are directed to a system comprising a memory and a processor. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite obtaining and verifying content along with permission to use the content, and specifically involve sending a request to purchase content, receiving a receipt with a count value, requesting authorization to use of the content, receiving the content along with authorization information including an updated count value, and using the content after verifying the receipt and authorization information, which is an abstract idea. Specifically, the claims recite “sending a first request . . . to acquire the [content]; receiving . . . a receipt including a de-authorization count that indicates a limit on a number of client[s] associated with the user account that are authorized to execute the [content]; sending . . . a second request to authorize the client . . . to execute the [content], wherein the second request includes an authorization file having the de-authorization count, and . . . updates the authorization file to form an updated authorization file; receiving . . . (i) the application, and (ii) the updated authorization file that includes an updated de-authorization count associated with the user account that indicates that the client . . . is authorized to execute the [content]; verifying the [content] by executing a verification step that includes validating the receipt and the updated authorization file; and in response to determining that the verification step is unsuccessful: preventing the [content] from being executed,” which is grouped within Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because it describes a process for purchasing content and verifying that a user is authorized to use the content, which is a commercial or legal interaction. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as a server device, a client device comprising at least one processor and at least one memory, an application, and a non-transitory computer readable storage medium storing instructions executed by at least one processor included in a client device, merely use a computer as a tool to perform an abstract idea. Specifically, these additional elements perform the steps or functions of “sending a first request . . . to acquire the [content]; receiving . . . a receipt including a de-authorization count that indicates a limit on a number of client[s] associated with the user account that are authorized to execute the [content]; sending . . . a second request to authorize the client . . . to execute the [content], wherein the second request includes an authorization file having the de-authorization count, and . . . updates the authorization file to form an updated authorization file; receiving . . . (i) the application, and (ii) the updated authorization file that includes an updated de-authorization count 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a server device, a client device comprising at least one processor and at least one memory, an application, and a non-transitory computer readable storage medium storing instructions executed by at least one processor included in a client device to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of obtaining and verifying content along with permission to use the content, specifically involving sending a request to purchase content, receiving a receipt with a count value, requesting authorization to use of the content, receiving the content along with authorization information including an updated count value, and using the content after verifying the receipt and authorization information. As discussed above, taking the claim elements separately, these additional elements perform the steps or functions of “sending a first request . . . to acquire the [content]; receiving . . . a receipt including a de-authorization count that indicates a limit on a number of client[s] associated with the user account that are authorized to execute the [content]; sending . . . a second request to authorize the client . . . to execute the [content], wherein the second request includes an authorization file having the de-authorization count, and . . . updates the authorization file to form an updated authorization file; receiving . . . (i) the application, and (ii) the updated authorization file that includes an updated de-authorization count associated with the user account that indicates that the client . . . is authorized to execute the [content]; verifying the [content] by executing a verification step that includes validating the receipt and the updated authorization file; and in response to determining that the verification step is unsuccessful: preventing the 
           Dependent claims 2-4, 9-11, and 16-18 further describe the manner in which the verification is performed, and therefore further describe the abstract idea of obtaining and verifying content along with permission to use the content, specifically involving sending a request to purchase content, receiving a receipt with a count value, requesting authorization to use of the content, receiving the content along with authorization information including an updated count value, and using the content after verifying the receipt and authorization information. Claim 6-7, 13-14, and 19-20 describe the content of the updated authorization file and the first request, but do not require any functions to be performed. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-11, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 recite “the server device updates the authorization file to form an updated authorization file.” Claim 1 is directed to a method performed “at a client device,” claim 8 is directed to a client device and claim 15 is directed to a non-transitory computer readable storage medium storing instructions executed by a processor of a client device. However, the cited limitation of claims 1, 8, and 15 describes a feature of the server. This renders the scope of the claim indefinite, because it is unclear whether the metes and bounds defined by the claim language is limited to only the client or whether it also includes the server and its recited feature.
Claims 2-4, 6-7, 9-11, 13-14, and 16-20 are also rejected as each depends on either claim 1, 8, and 15.
Claim 4 recites “in response to determining that the de-authorization count is less than or equal to the updated de-authorization count, the method further comprises: executing the application.” Claims 11 and 18 recite similar limitations. This limitation requires executing the application, while claims 1, 8, and 15 on which the claims depend recites “in response to determining that the verification step is unsuccessful: preventing the application from being executed.” Thus, claims 4, 11, and 18 contradict claims 1, 8, and 15, because the application cannot be both prevented from being executed as recited in claims 1, 8, and 15, and executed as recited in claims 4, 11, and 18.
Claim 6 recites “the server device includes a private key for generating the digital signature.” Claims 14 and 20 recite similar limitations. Claim 6 is directed to a method performed “at a client device,” claim 14 is directed to a client device and claim 20 is directed to a non-transitory computer readable storage medium storing instructions executed by a processor of a client device. However, the cited limitation of claims 6, 14, and 20 describes a feature of the server. This renders the scope of the claim indefinite, because it is unclear whether the metes and bounds defined by the claim language is limited to only the client or whether it also includes the server and its recited feature.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 6-9, 13-16, and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hughes (US 2008/0319779) in view of Misra, et al. (US 6,189,146) (“Misra”) and Abburi, et al. (US 2003/0084306) (“Abburi”).
Regarding claims 1, 8, and 15 Hughes discloses a client device comprising at least one processor and at least one memory storing instructions that, in response to being executed by the at least one processor, cause the client device that is associated with a user to account to perform a method for managing an application, the method comprising, at a client device associated with a user account:
sending a first request to a server device to acquire rights to the application (Hughes ¶ 39);

sending, to the server device, a second request to authorize the client device to execute the application, wherein the second request includes the de-authorization count (Hughes ¶¶ 37, 55, 65-70);
receiving, from the server device, the updated authorization file that includes a de-authorization count associated with the user account that indicates that the client device is authorized to execute the application (Hughes ¶¶ 37, 55, 70);
verifying the application by executing a verification step that includes validating the updated authorization file (Hughes ¶ 74);
in response to determining that the verification step is unsuccessful:
preventing the application from being executed (Hughes ¶ 74).
Hughes does not specifically disclose that the request is to acquire the application, or receiving the application from the server device. Hughes also does not specifically disclose that the second request includes an authorization file having the de-authorization count, where the server device updates the authorization file to form an updated authorization file, and the updated authorization file includes an updated authorization count. Hughes also does not specifically disclose validating the receipt.
	Misra discloses that the second request includes an authorization file having expiration data, where the server device updates the authorization file to form an updated authorization file, and the updated authorization file includes updated expiration data (Misra 10:60-11:24; 16:38-17:7).

Hughes in view of Misra does not specifically disclose that the request is to acquire the application, or receiving the application from the server device. Hughes also does not specifically disclose that the expiration data is a de-authorization count, or validating the receipt.
Abburi discloses that the request is to acquire the application, and receiving the application from the server device (Abburi ¶¶ 93-97, 128-133). Abburi also discloses a de-authorization count as expiration data in an authorization file (Abburi ¶¶ 14, 141, 148-150, 156-157, 174, 189, 284), and validating a receipt along with an authorization file (Abburi ¶¶ 202-204, 303, 308, 312-314, 320-326).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Hughes in view of Abburi to include a request to acquire the application, and receiving the application from the server device, the use of a de-authorization count value, and validating a receipt, as disclosed in Abburi, in order to provide increased security in the use of applications and content and protect against attempts to circumvent restrictions on the use of the applications and/or content (Abburi ¶¶ 6-8).
Regarding claims 2, 9, and 16, Hughes discloses that the verification step further includes: determining whether a signature included in the updated authorization file is 
Regarding claims 6, 14, and 20, Hughes discloses that the updated authorization file includes a digital signature that was generated by the server device, and the server device includes a private key for generating the digital signature (Hughes ¶ 74).
Regarding claims 7, 13, and 19, Hughes discloses that the first request includes a unique account identifier associated with the client device, and the updated authorization file includes the unique account identifier (Hughes ¶¶ 39-40).

Claims 3-4, 10-11, and 17-18, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hughes in view of Misra and Abburi as applied to claims 1, 8, and 15 above, and further in view of Yellai, et al. (US 2006/0106727) (“Yellai”)
Regarding claim 3, 10, and 17, Hughes in view of Misra and Abburi does not specifically disclose that the verification step further includes determining whether the de-authorization count included in the receipt is greater than the updated de-authorization count included in the updated authorization file, and preventing the application from being executed in response to determining that the de- authorization count is greater than the updated de-authorization count.
Yellai discloses that the verification step further includes determining whether the de-authorization count included in the receipt is greater than the updated de-authorization count included in the updated authorization file, and preventing the application from being executed in response to determining that the de- authorization count is greater than the updated de-authorization count (Yellai ¶¶ 60, 62, 65, 68, 71).

Regarding claims 4, 11, and 18, Hughes discloses in response to determining that the verification step is successful, executing the application (Hughes ¶ 74). 
Hughes in view of Misra and Abburi does not specifically disclose determining that the de-authorization count is less than or equal to the updated de-authorization count.
Yellai discloses determining that the de-authorization count is less than or equal to the updated de-authorization count (Yellai ¶¶ 62, 64-65, 71, 74-75, 80).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hughes in view of Misra and Abburi to include determining whether a de-authorization count is less than or equal to the updated de-authorization count, as disclosed in Yellai, in order to prevent content from being transferred to unauthorized devices or from being transferred more than a permitted number of times (Yellai ¶¶ 62, 64-65, 71, 74-75, 80).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ronning (US 5,907,617) for disclosing the use of sample counts in invisible files as well as a usage file, where the use of multiple sample counts helps detect tampering with a sample count in an invisible file (See, e.g., 5:25-47; 7:55-8:8).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298.  The examiner can normally be reached on Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685